*908SUMMARY ORDER
Petitioner-appellant Shallicke McRae was convicted in a New York court of aggravated assault on a police officer, reckless endangerment, criminal possession of a weapon in the first degree, and criminal possession of a weapon in the second degree. McRae petitioned for a writ of habeas corpus in the United States District Court for the Eastern District of New York, arguing, inter alia, that the prosecution improperly exercised a peremptory challenge against a prospective juror, in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), that his trial counsel was constitutionally ineffective, and that remarks made by the prosecution denied him a fair trial. The district court (Jack B. Weinstein, Judge) denied the petition but certified these issues for appeal.
After reviewing the petition de novo, Sweet v. Bennett, 353 F.3d 135, 139 (2d Cir.2003), we conclude that the district court correctly applied well-established Supreme Court and Second Circuit law in denying the petition. Therefore, for substantially the reasons set forth by the district court in its opinion, see McRae v. New York, 271 F.Supp.2d 402 (E.D.N.Y.2003), the judgment of the district court is hereby AFFIRMED.